Proceeding under article 78 of the Civil Practice Act to review the determination of the State Liquor Authority, dated November 25, 1952, suspending petitioner’s restaurant liquor license for ten days on the ground that on May 12, 1952, alcoholic beverages were sold to a person actually, although not apparently, under the age of eighteen years. Determination annulled, with $50 costs and disbursements. The finding of the Authority is not supported by substantial evidence. Nolan, P. J., Wenzel, MaeCrate, Schmidt and Beldoek, JJ., concur.